       Case 2:19-cv-12388-JCZ-MBN Document 92 Filed 02/23/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    GREAT LAKES INSURANCE SE                                 CIVIL ACTION


    VERSUS                                                   NO: 19-12388


    A AND C HOLDINGS, LLC, ET AL.                            SECTION: "A" (5)


                              ORDER AND REASONS

       The following motion is before the Court: Motion for Attorney’s Fees (Rec.

Doc. 87) filed by Seabrook Marine, LLC.

       George J. Ackel, III and A and C Holdings, LLC (at times collectively and in the

singular “Ackel”) have not responded to the motion.1

       The motion, submitted for consideration on February 17, 2021, is before the

Court on the briefs without oral argument.

       Great Lakes Insurance SE (“Great Lakes”) initiated this declaratory judgment

action against George Ackel and A and C Holdings, LLC, seeking to have the Court

determine that Great Lakes does not owe insurance coverage for water damage to

Ackel’s vessel, the Voodoo. Ackel filed a third-party demand against Seabrook Harbor,

LLC and Seabrook Marine, LLC seeking to hold these entities liable for the water




1 The Court does not find it surprising that Ackel has opted to have the motion
submitted without filing a formal response. The Court has already determined that an
attorney fee reward is appropriate and the fees sought in the instant motion are
reasonable and well-documented.

                                      Page 1 of 3
      Case 2:19-cv-12388-JCZ-MBN Document 92 Filed 02/23/21 Page 2 of 3




damage to the Voodoo.2

      Motions for summary judgment were filed in August 2020. On October 2, 2020,

the Court entered a comprehensive order and reasons resolving all motions against

Ackel and A & C Holdings. (Rec. Doc. 71). The only claim in this litigation that was not

part of the motions for summary judgment was Seabrook Marine, LLC’s counterclaim

against Ackel for unpaid invoices pertaining to work performed on the Voodoo from

2016-2018. (Rec. Doc. 12, Answer and Counterclaim). Ackel had refused to pay the

outstanding invoices issued by Seabrook Marine citing faulty work that he believed had

contributed to the Voodoo’s damages. On December 15, 2020, the Court granted

Seabrook Marine’s motion for summary judgment on open account. (Rec. Doc. 86). The

ruling included a finding that Seabrook Marine had met the statutory requirements

under Louisiana law to obtain reasonable attorney’s fees pertaining to collecting

payment of the invoices. (Id. at 6). The Court directed counsel for Seabrook Marine to

file a motion for reasonable attorney’s fees incurred in prosecuting the counterclaim.

(Rec. Doc. 7). The instant motion followed.

      The Court has reviewed the motion and supporting documents and is persuaded

that the fee award being sought, $4,552.50, is reasonable.

      Accordingly;

      IT IS ORDERED that the Motion for Attorney’s Fees (Rec. Doc. 87) filed




2 Seabrook Harbor and Seabrook Marine are two separate entities that provide
distinctly different services. Seabrook Harbor provides both dry-dock and wet slip vessel
storage and docking at the marina. Seabrook Marine provides repair and renovation
services for vessels at the marina.

                                       Page 2 of 3
      Case 2:19-cv-12388-JCZ-MBN Document 92 Filed 02/23/21 Page 3 of 3




by Seabrook Marine, LLC is GRANTED. Seabrook Marine, LLC is awarded $4,552.50

in attorney’s fees.

       IT IS FURTHER ORDERED that for the reasons previously given, a final

judgment as to all claims and all parties shall be entered.

       February 22, 2021


                                                JAY C. ZAINEY
                                          UNITED STATES DISTRICT JUDGE




                                       Page 3 of 3
